DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on January 25th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 25th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 7-8, with respect to the rejections of claims under 35 U.S.C 102(b) and 103(a) have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 10-13, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al. (Pub. No.: US 2016/0365459 A1), hereinafter as Hong and further in view of Chae et al. (Pub. No.: US 2007/0138476 A1), hereinafter as Chae.

    PNG
    media_image1.png
    513
    760
    media_image1.png
    Greyscale

Regarding claim 1, Hong discloses a semiconductor device in Fig. 1 comprising: a substrate (substrate 100) (see [0036]); a gate electrode (pattern 110/gate electrode 120) on the substrate, the gate electrode having a shape with a height greater than a width (claim does not specifically recite how the height and the width being measured, therefore the total height of pattern 110 and gate electrode 120 is greater than the width of gate electrode 120 as shown in Fig. 1 above) (see [0035-0037]); a gate dielectric (gate insulating layer 130) on the gate electrode (see [0040]); a channel layer (semiconductor layer 140) on the gate dielectric, the channel layer comprising a two- dimensional semiconductor material (see Fig. 1 and [0042]); and a source electrode (source electrode 150a) and a drain electrode (drain electrode 150b) electrically connected to the channel layer (see [0044-0045]).
Hong fails to disclose wherein the gate dielectric comprises a ferroelectric material. 
Chae discloses a semiconductor device (TFT transistor 6) comprising a gate dielectric (combination of main gate insulating film 45 and sub gate insulating pattern 52) comprises a ferroelectric material (sub gate insulating pattern 52 made from ferroelectric material) (see Fig. 5 and [0031], [0034], [0038]).
 The sub gate insulating pattern 52 of Chae being incorporate into the semiconductor device of Hong to be disposed between the gate insulating layer 130 and the semiconductor layer 140 for making the gate dielectric of Hong comprises a ferroelectric material as recited in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate ferroelectric material of the gate dielectric of Chae into the semiconductor device of Hong because 
Regarding claim 2, the combination of Hong and Chae discloses the semiconductor device of claim 1, wherein the substrate comprises an insulating material (see Hong and [0036]).
Regarding claim 4, the combination of Hong and Chae discloses the semiconductor device of claim 1, but fails to disclose wherein the gate electrode has a height/width ratio that is greater than about 1 but less than about 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the gate electrode has a height/width ratio that is greater than about 1 but less than about 20 because having certain ratio can control the channel length and/or threshold voltage that is required for certain transistor application. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233   
Regarding claim 5, the combination of Hong and Chae discloses the semiconductor device of claim 1, wherein the gate electrode comprises a metallic material (metal) (see Hong and [0038]).
Regarding claim 6, the combination of Hong and Chae discloses the semiconductor device of claim 1, wherein the gate electrode comprises a conductive layer (gate electrode 120) and a dielectric (insulating pattern 120), and the dielectric is in the conductive layer (see Hong, Fig. 1 and [0039]).
Regarding claim 8, the combination of Hong and Chae discloses the semiconductor device of claim 1, wherein the gate dielectric comprises a charge trapping material (organic/inorganic insulating material can trap charges) (see Hong and [0041]).
Regarding claim 10, the combination of Hong and Chae discloses the semiconductor device of claim 1, but fails to disclose wherein the channel layer has a thickness of greater than 0 nm and about 10 nm or less.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the channel layer has a thickness of greater than 0 nm and about 10 nm or less because having a thin layer of channel layer can control the channel length and/or threshold voltage and/or mobility that is required for fast switching transistor application. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Regarding claim 11, the combination of Hong and Chae discloses the semiconductor device of claim 1, where in the source electrode and the drain electrode overlap the gate electrode (see Hong and Fig. 1).  
Regarding claim 12, the combination of Hong and Chae discloses the semiconductor device of claim 1, wherein the gate dielectric includes a first dielectric (gate insulating layer 130 of Hong) and a second dielectric (sub gate insulating pattern 52 of Chae), the first dielectric extends from a first end portion of the gate electrode, the second dielectric extends from a second end portion of the gate electrode, and the source electrode and the drain electrode overlap the first dielectric and the second 
Regarding claim 13, the combination of Hong and Chae discloses the semiconductor device of claim 1, further comprising: an interconnect (gate line GL) in the substrate, the interconnect being electrically connected to the gate electrode (see Hong, Figs. 5-6 and [0040]).
Regarding claim 21, Hong discloses a semiconductor device in Fig. 1 comprising: a substrate (substrate 100) (see [0036]); a gate electrode (pattern 110/gate electrode 120) on an upper surface of the substrate, (see [0035-0037]); a gate dielectric (gate insulating layer 130)  on the substrate, the gate dielectric including a portion covering the gate electrode and having a shape with a height greater than a width (claim does not specifically recite how the height and the width being measured, therefore the total height of pattern 110 and gate electrode 120 being considered as the height of the gate dielectric is greater than the width of gate insulating layer 130 on the side of the gate electrode 120 as shown in Fig. 1 above) (see [0040]); a channel layer (semiconductor layer 140) on the gate dielectric, the channel layer comprising a two- dimensional semiconductor material (see Fig. 1 and [0042]); and a source electrode (source electrode 150a) and a drain electrode (drain electrode 150b) electrically connected to the channel layer (see [0044-0045]).
Hong fails to disclose wherein the gate dielectric comprises a ferroelectric material. 
Chae discloses a semiconductor device (TFT transistor 6) comprising a gate dielectric (combination of main gate insulating film 45 and sub gate insulating pattern 
 The sub gate insulating pattern 52 of Chae being incorporate into the semiconductor device of Hong to be disposed between the gate insulating layer 130 and the semiconductor layer 140 for making the gate dielectric of Hong comprises a ferroelectric material as recited in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate ferroelectric material of the gate dielectric of Chae into the semiconductor device of Hong because having the additional ferroelectric material to the gate structure for the TFT transistor would increase flattening degree of TFT array substrate and the capacitance between the gate and the drain for preventing deterioration of picture quality.  
Regarding claim 22, the combination of Hong and Chae discloses the semiconductor device of claim 21, wherein the substrate comprises an insulating material (see Hong and [0036]).
Regarding claim 24, the combination of Hong and Chae discloses the semiconductor device of claim 21, but fails to disclose wherein the channel layer has a thickness of greater than 0 nm and about 10 nm or less.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the channel layer has a thickness of greater than 0 nm and about 10 nm or less because having a thin layer of channel layer can control the channel length and/or threshold voltage and/or mobility that is required for fast switching transistor application. Since it has been held that wherein the general 
Regarding claim 25, the combination of Hong and Chae discloses the semiconductor device of claim 21, but fails to disclose wherein the gate electrode has a height/width ratio that is greater than about 1 but less than about 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the gate electrode has a height/width ratio that is greater than about 1 but less than about 20 because having certain ratio can control the channel length and/or threshold voltage that is required for certain transistor application. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233      
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al. (Pub. No.: US 2016/0365459 A1), hereinafter as Hong and further in view of Chae et al. (Pub. No.: US 2007/0138476 A1), hereinafter as Chae, as applied to claim 1 and 2 above, and further in view of LEE et al. (Pub. No.: US 2013/0193412 A1), Hereinafter as Lee.
Regarding claim 3, the combination of Hong and Chae discloses the semiconductor device of claim 2, but fails to disclose wherein the substrate further comprises a semiconductor material. 
Lee discloses a semiconductor device in Fig. 1 comprising: a substrate (substrate SUB1/IL1/IN1) (see [0098]); a gate electrode (gate G1) on the substrate, the gate electrode having a shape with a height greater than a width (rectangular shape 
Having the layers IL1/IN1 of Lee being incorporate into the semiconductor devices of Hong for making the substrate comprising insulating material and semiconductor material as recited in claim 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material and structure of the substrate of Lee for making the substrate of the semiconductor device of Hong comprising insulating material and semiconductor material because the combined structure would provide an effective way for reducing leakage current and prevent body effect in the substrate that would improve the device performance.
Regarding claim 14, the combination of Hong and Chae discloses the semiconductor device of claim 1, but fails to disclose further comprising: an interconnect on an upper portion of the gate electrode, the interconnect being electrically connected to the gate electrode.
Lee discloses a semiconductor device in Fig. 1 comprising: a substrate (substrate SUB1/IL1/IN1) (see [0098]); a gate electrode (gate G1) on the substrate, the 
Having contact electrode CE10 of Lee being incorporate into the semiconductor devices of Hong for making the interconnect of the gate electrode as recited in claim 14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interconnect of Lee into the semiconductor device of Hong because having the interconnect would provide an effective contact that lower the contact resistance and reduce parasitic capacitance.  
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over HONG et al. (Pub. No.: US 2016/0365459 A1), hereinafter as Hong and further in view of Chae et al. (Pub. No.: US 2007/0138476 A1), hereinafter as Chae, as applied to claims 1 and 21 above, and further in view of SHARMA et al. (Pub. No.: US 2020/0343379 A1), Hereinafter as Sharma.
Regarding claim 9, the combination of Hong and Chae discloses the semiconductor device of claim 1, but fails to disclose wherein the two- dimensional 
Sharma discloses a semiconductor device comprising a two dimensional semiconductor material comprising graphene or black phosphorus (channel layer 109 having graphene or black phosphorus) (see Fig. 1 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material of the two dimensional semiconductor material of Sharma into the semiconductor device of Hong because the disclosure of Sharma discloses graphene or black phosphorus can be equivalent and excellent material for substituting silicon material for forming channel layer of thin film transistor. 
Regarding claim 23, the combination of Hong and Chae discloses the semiconductor device of claim 21, but fails to disclose wherein the two- dimensional semiconductor material comprises graphene, black phosphorus, a transition metal dichalcogenide (TMD), or a combination thereof.
Sharma discloses a semiconductor device comprising a two dimensional semiconductor material comprising graphene or black phosphorus (channel layer 109 having graphene or black phosphorus) (see Fig. 1 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material of the two dimensional semiconductor material of Sharma into the semiconductor device of Hong because the disclosure of Sharma discloses graphene or black phosphorus can be equivalent and excellent material for substituting silicon material for forming channel layer of thin film .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818